Citation Nr: 1504310	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for missing teeth due to trauma for the purpose of obtaining VA compensation.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967, and additional periods of service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2012, the Board remanded the claim for additional development.

In June 2012, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  In February 2012, the Veteran was also afforded a hearing before a Decision Review Officer at the RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have a dental disability for VA compensation purposes.
CONCLUSION OF LAW

Entitlement to service connection for missing teeth due to trauma for purposes of payment of disability compensation is precluded by law.  38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that he sustained dental trauma while in basic training during his active duty service.  He states that he was struck in the mouth by another soldier during physical exercise while in basic training in about August 1965, and that he developed an infection about six months later, at which time he had all of his upper teeth, and some of his lower teeth, pulled.  He testified that he received a full upper plate and a partial lower plate at Fort Hood, Texas. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014). 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board initially notes that an entrance examination report is not of record, nor are there any records of dental treatment for the Veteran during his period of active duty.  

In October 2012, the Board remanded the claim for additional attempts to obtain any relevant service dental treatment records.  However, a duty-to-assist letter sent to the Veteran following attempts to obtain such evidence, dated in November 2012, shows that the Appeals Management Center determined that no additional service treatment records could be obtained.  

A separation examination report, dated in June 1967, shows that the following teeth were noted to be missing: #8, #9, #10 (upper teeth), and  #17, #18, #22, #23, #24, #25, #30, and #32 (lower teeth).  

Service treatment records, associated with National Guard service, dated between 1973 and 1998, include an examination report dated in June 1973, which shows that the Veteran was found to be missing all of his upper teeth (#1 through #16), and several of his lower teeth (#17, #19, #23, #24, #25, #26, #30, #31, and #32).  He was noted to have serviceable dentures.  

A February 1985 report notes that teeth #18, #26, and #27 were also missing.  A February 1989 report notes that teeth #20 and #29 were also missing.  A February 1998 report notes that all upper and lower teeth were missing.  

The claims file contains two lay statements, one from a longtime friend, and one from the Veteran's brother, received in November 2008.  The Veteran's friend (B.R.) essentially asserts that the Veteran had most of his teeth pulled due to being hit in the mouth during service.  The Veteran's brother (E.A.) stated that the Veteran told him that he had been hit in the mouth during service which "loosened some of his teeth," and that the Veteran stated that he did not want to be recycled (forced to start over) during basic training, so he waited until later to seek treatment, but by that time he had developed an infection causing all of his upper teeth and some of his lower teeth to be pulled.  

The Board finds that service connection is not warranted for the appellant's claimed dental trauma.  To the extent that the Veteran is shown to wear dentures, the applicable regulation specifically provides that replaceable missing teeth (i.e. with a bridge or denture) cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381.  There is no evidence to show that the Veteran had, or currently has, any potentially compensable dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; limited motion of the temporomandibular articulation; or loss of teeth due to loss of substance of the body of the maxilla or mandible, which was incurred in service.  Id.  Indeed, he has not specifically contended otherwise.  Accordingly, the claim must be denied.  

In reaching this decision, the Veteran's assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran's assertion that all of his upper teeth were pulled during service are inconsistent with the service treatment records, which show that he had all of his upper teeth except three upon separation from service in June 1967.  His assertions are therefore found not to be totally accurate.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In any event, it is important for the Veteran to understand that the Board has determined that a compensable dental disability is not currently shown, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as January 2013.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  As noted below, there are no other obtainable service treatment records.  The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran is not shown to have a  potentially compensable dental disability, and there is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In October 2012, the Board remanded the claim.  The Board directed that the Air Force Reserve Personnel Center (ARPC) be contacted and requested to provide any service treatment record they have for the Veteran's active duty.  In November 2012, this was done, however, the ARPC stated that no records could be found.  That same month, the Veteran was notified that no additional service treatment records could be obtained from either the ARPC, or the Alabama Adjutant Generals Office (Air National Guard Division).  He was requested to submit any relevant records, however, in a statement (VA Form 21-4138), received in January 2013, he indicated that he did not have any additional records.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for missing teeth due to trauma is denied.  


REMAND

The Board finds that additional development is necessary before the claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment can be adjudicated.

VA regulations provide that a veteran may apply for both compensation and for dental treatment only.  See 38 C.F.R. §§ 3.303, 17.161.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The Court has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, it does not appear that the Veteran has been provided any VCAA notice with regard to his claim of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161. 

Furthermore, effective February 29, 2012, a clarifying amendment states that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection for a dental disorder for treatment purposes after referral of the claim to the nearest VHA dental clinic for a determination of eligibility under § 17.161.  See 38 C.F.R. § 3.381(a) (2012); 77 Fed. Reg. 4469 -71 (Jan. 30, 2012).  Here, the RO has not yet referred the dental treatment claim to a VHA dentist.  

Finally, neither the RO's November 2008 decision, nor either of the supplemental statements of the case, included citation to, and discussion of, the relevant regulations for VA outpatient dental treatment.  See 38 C.F.R. §§ 3.381; 17.161. 
The Board cannot consider whether the Veteran meets the requirements for the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. §17.161, without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the dental outpatient issue is REMANDED for the following action:
 
1.  The RO/AMC should send the Veteran a VCAA notice letter in connection with his service connection claim for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  This letter should discuss the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. 

2.  Refer the claim for entitlement to service connection for a dental disorder to the VHA for an explicit determination as to whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

3.  After completion of the above development, the RO/AMC must readjudicate the dental treatment issue under 38 C.F.R. § 17.161, in light of the additional development of record.  If this claim is not granted to the Veteran's satisfaction, the RO/AMC must send the Veteran and his representative a supplemental statement of the case (SSOC).  This SSOC must include a copy of, and also address, the relevant laws and regulations for VA outpatient dental treatment.  See 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  The SSOC should address whether the Veteran meets any of the various classes of eligibility for VA outpatient dental treatment listed under 38 C.F.R. § 17.161.  An appropriate period of time should be allowed for response from the Veteran.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


